Citation Nr: 0805694	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-42 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.  

2.  Entitlement to an effective date prior to June 12, 2001 
for the award of service connection for bilateral hearing 
loss.  

3.  Entitlement to an effective date prior to June 12, 2001 
for the award of service connection for tinnitus.  

4.  Entitlement to service connection for a perforated right 
eardrum.  

5.  Entitlement to an increased rating for service-connected 
otitis media, currently evaluated as noncompensable (zero 
percent).  

6.  Entitlement to an initial increased rating for service-
connected bilateral hearing loss.  

7.  Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.  

8.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for right ear injury and head pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida in April 2002, July 2002, February 2003 and March 
2004.  

The April 2002 rating decision denied the claims for 
entitlement to service connection for cluster migraines and a 
perforated right ear drum, continued the noncompensable 
evaluation assigned for service-connected otitis media, and 
denied the claim for entitlement to VA compensation under 38 
U.S.C.A. § 1151 for right ear injury, head pain, and ringing 
in ears.  

The July 2002 rating decision granted service connection for 
bilateral hearing loss and tinnitus (ringing in ears) and 
assigned ratings of 20 and 10 percent, respectively, 
effective June 12, 2001.  The veteran filed a notice of 
disagreement (NOD) and the RO readjudicated the claims, to 
include a claim for increased rating for otitis media, in a 
February 2003 rating decision, which continued the ratings 
assigned for each service-connected disability.  The veteran 
again filed a NOD contending that he was entitled to 
increased benefits.  See VA Form 21-4138 received July 2003.  

Lastly, the March 2004 rating decision declined to reopen a 
claim for service connection for cluster headaches and denied 
the earlier effective date claims.  As will be discussed in 
greater detail below, the Board finds that the veteran's 
claim for service connection for headaches should be 
adjudicated on the merits rather than as a claim to reopen.  
This change has been reflected in the issue as styled above.  

A 50 percent rating was awarded for bilateral hearing loss by 
rating decision in December 2005, effective from November 17, 
2005.

The veteran requested a Board hearing on his November 2004 VA 
Form 9.  The requested hearing was scheduled for October 
2007.  In a September 2007 statement, the veteran indicated 
his desire to withdraw his request for a hearing.  There is 
no evidence of record indicating he has requested that it be 
rescheduled.  

The issues of entitlement to service connection for a 
perforated right ear drum, increased ratings for service-
connected otitis media, bilateral hearing loss, and tinnitus, 
and entitlement to VA compensation under 38 U.S.C.A. § 1151 
for right ear injury and head pain, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not suffer an injury to his head/right 
ear during active service.  

2.  Service connection for bilateral hearing loss was denied 
by the RO in October 1971.  The veteran did not file a NOD 
within one year of notification of the decision.  

3.  The veteran filed a claim to reopen the previously denied 
claim for entitlement to service connection for bilateral 
hearing loss, and a claim for entitlement to service 
connection for tinnitus, which was received by the RO in June 
2001.  

4.  In July 2002, the RO granted service connection for 
bilateral hearing loss and tinnitus, both effective June 12, 
2001.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for an effective date prior to June 12, 2001 
for the award of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

3.  The criteria for an effective date prior to June 12, 2001 
for the award of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claim

As noted in the introduction, the veteran's claim for service 
connection for cluster migraine headaches was denied in an 
April 2002 rating decision.  The veteran thereafter filed a 
timely NOD the same month, which was subsequently withdrawn.  
See July 2002 VA Form 21-4138.  However, statements received 
by the RO in December 2002 and January 2003 can be considered 
valid NODs to the April 2002 rating decision.  See 38 C.F.R. 
§ 20.201 (2007).  The Board also notes that the RO 
readjudicated the issue as service connection for post 
traumatic headache, claimed as head pain, in a February 2003 
rating decision.  A VA Form 21-4138 received in July 2003 can 
be considered a valid NOD to this rating decision.  See id.  
As such, and contrary to the RO's handling of the claim, the 
veteran's claim is more appropriately styled as a claim for 
service connection for headaches on the merits rather than as 
a claim to reopen.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has had severe, chronic 
headaches since February 1970, when he was struck in the 
right ear with the butt of a rifle.  See e.g., statements in 
support of claim dated May 2001, April 2002, January 2003 and 
March 2004.  He said that he was rendered unconscious as a 
result of the injury and that there was blood coming from 
inside his right ear.  He also asserts that the records 
clearly indicate that he was treated for severe head pain 
while on active duty and that he has exhibited chronicity of 
treatment since active duty.  See e.g., VA Forms 21-4138 
received January 2003 and December 2003.  Lastly, the veteran 
indicates that he was not properly diagnosed until 2001 and 
that it had previously been assumed his head pain was 
associated with ear problems.  See December 2003 statement in 
support of claim.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for a headache disorder.  The 
veteran complained of a headache on only one occasion in 
January 1970, but this was in conjunction with an acute, 
diffuse upper respiratory infection.  The service medical 
records are devoid of any reference to head trauma.  At the 
time of his separation from service, the veteran made no 
mention of headaches or head trauma, and clinical evaluation 
of his head and neurological system was normal.  See August 
1970 report of medical examination.  

Post-service medical records reveal that the veteran sought 
private treatment for headaches in the 1990s.  See e.g., 
October 1992 initial neurologic evaluation by Dr. R.S. Rose 
(history of headaches since 1969; multiple head traumas; 
impression of cluster headaches); October 1992 general 
history record (headaches; head trauma; rifle butt 1970); and 
August 1996 record from Melbourne Medical Group (cluster 
headaches for 30 years).  An August 1992 CT scan of the 
veteran's head was normal with no evidence for masses or 
inflammatory changes.  See record from Medical Arts 
Radiology.  The veteran was diagnosed as having post 
traumatic cephalgia in October 1992, at which time he gave a 
history of head trauma, including a fractured skull at age 
11, being hit in the head with a rifle butt in 1970, and 
being in a car accident in 1984.  Records dated before the 
veteran's initial 1992 treatment, however, contain no 
reference to headaches.  See VA treatment records dated 
between May 1971 and August 1972.  Also of note is the fact 
that the veteran underwent VA compensation and pension (C&P) 
examinations in August 1971 and July 1972, but did not 
mention having headaches on either occasion.  

Other post-service medical records reveal that the veteran 
has received more recent treatment for headaches at the VA 
Brevard outpatient clinic.  See e.g., March 2003 and May 2003 
notes; August 2005 mental health note (chronic, post 
traumatic headaches since age 18; hit by rifle butt in 
service).  A May 2005 letter from T. Rucker, PA-C/MPAS (T.R) 
at the Brevard clinic indicates that since a head injury 
while serving in the military, the veteran has experienced 
multiple symptoms, to include headaches.  She also indicates 
that the veteran has seen multiple providers for the above 
complaint and continues with current evaluation and 
treatment.  In an October 2005 letter, T.R. reports that the 
veteran has vertigo in addition to severe and chronic 
migraine headaches.  In a January 2006 letter, she indicates 
that the veteran has been under her care since May 2003.  She 
initially treated his long-standing history of severe 
migraine/cluster headaches, which were confirmed to exist 
after extensive neurological examinations.  In each letter, 
T.R. indicates that in addition to other problems, the 
veteran's headaches leave him unable to work; however, she 
does not provide an opinion regarding their etiology.  

The evidence of record does not support the veteran's claim 
for service connection for headaches.  As an initial matter, 
the Board finds the veteran's statements about being struck 
in the head/right ear with a rifle butt during service and 
experiencing headaches since that time not to be credible.  
While the veteran maintains that he had head pain since being 
struck in the right ear with the butt of a rifle, his service 
medical records show that all treatment for his right ear was 
associated with otitis media, and not any injury to the ear.  
The veteran was treated on numerous occasions for his right 
ear during service, but he made no mention of being struck in 
the ear.  His complaints during service were consistent only 
for a history of right ear pain.  Given the number of times 
that he was treated for his right ear (more than 10 times), 
it strains credibility that he would have failed to mention 
something as significant as being struck in the ear with a 
rifle butt which rendered him unconscious with blood coming 
from his ear, particularly when he specifically denied other 
possible causes of his ear problems, such as ocean swimming, 
diving, and acoustic trauma.  

Further, as noted above, all of the medical evidence dated 
prior to 1992 is negative for complaints or findings of a 
headache disorder.  The earliest post-service medical 
evidence of record related to headaches is dated October 
1992, more than two decades after the veteran's separation 
from service.  Despite the veteran's assertions, this large 
span of time does not support a finding that he has had 
continuity of symptomatology since service.  In fact, 
treatment records that are more contemporaneous to his 
discharge from service, namely VA treatment records dated 
between 1971 and 1972 and VA C&P examination reports from 
1971 and 1972, do not contain any reference to headaches.  

An examiner diagnosed the veteran as having post traumatic 
cephalgia in 1992.  However, the veteran reported a history 
of several head traumas, and the examiner did not 
specifically link headaches to the claimed in-service head 
injury.  Regardless, the Board may reject a medical opinion 
if the Board finds that other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Therefore, the Board finds this etiological opinion, which 
relies on the veteran's claimed history of being struck with 
a rifle butt during service, is of no probative value.

Accordingly, service connection is not warranted and the 
claim must be denied.  38 C.F.R. § 3.303 (2007).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  


II.	Earlier effective date claims

The veteran filed an original claim for service connection 
for severe infection of the ears resulting in loss of hearing 
and continuous discomfort that was received by the RO in July 
1971.  His original claim filed in July 1971 made no mention 
of tinnitus.  By rating decision dated October 1971, service 
connection for otitis media was granted with a noncompensable 
evaluation effective August 14, 1970.  Service connection for 
hearing loss was denied as not shown by the evidence of 
record.  The veteran was notified of this decision by letter 
dated October 27, 1971.

Correspondence received from the veteran in May 1972 
requested the reopening and re-rating of his "service-
connected" disability.  In a June 1972 letter, he argued 
that the amount of compensation payable to him should exceed 
0 percent.  In August 1972, the RO denied entitlement to a 
compensable rating for the veteran's service-connected otitis 
media.  In a letter received on August 31, 1972, the veteran 
made additional contentions concerning his otitis media, 
specifically in response to the August 1972 rating decision.

No correspondence from the veteran was received within one 
year of the October 1971 rating decision that expressed 
dissatisfaction or disagreement with the denial of service 
connection for hearing loss.  The veteran himself stated that 
he did not pursue his claim after it was denied in 1971.  See 
Written statement, dated December 21, 2002.  As the veteran 
did not file an NOD within one year of notification of the 
decision, the October 1971 rating decision became final.  
38 U.S.C.A. § 4005(c) (1970); 38 U.S.C.A. §§ 3.104(a), 
19.118(a), 19.153 (1971).  

The veteran filed a claim to reopen entitlement to service 
connection for bilateral hearing loss and a claim for service 
connection for tinnitus that was received by the RO on June 
12, 2001.  See May 2001 statement in support of claim.  
Initially, the RO reopened the claim for service connection 
for bilateral hearing loss but denied it on the merits. The 
RO also denied the claim for service connection for tinnitus.  
See April 2002 rating decision.  The RO subsequently granted 
service connection for both disabilities, and assigned a 20 
percent disability evaluation for bilateral hearing loss and 
a 10 percent rating for tinnitus, both effective June 12, 
2001.  See July 2002 rating decision.  The veteran was 
informed of this decision by letter dated August 5, 2002.  

A written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  While no 
special wording is required, the NOD must be in terms which 
can be reasonably construed as disagreement and a desire for 
appellate review.  See 38 C.F.R. § 20.201 (2007).  

In a statements received by the RO in January 2003 and July 
2003, within the year following notification of the grant of 
service connection for bilateral hearing loss and tinnitus, 
the veteran asserted that his compensation benefits should be 
retroactive from the date of his original 1971 claim.  See 
statement in support of claim; VA Form 21-4138.  The Board 
finds that both of these statements constitute a valid NOD, 
as they can be reasonably construed as an expression of 
dissatisfaction regarding the effective date assigned for the 
grant of service connection for bilateral hearing loss and 
tinnitus.  See 38 C.F.R. § 20.201 (2007).  It is important to 
make this distinction because the consideration of 
freestanding claims for an earlier effective date is error.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this 
case, the December 2003 claim submitted by the veteran and 
adjudicated by the RO in a March 2004 rating decision would 
have constituted such a freestanding claim.  As the Board has 
found that the veteran filed a valid NOD as to the July 2002 
rating decision, however, his claims for entitlement to 
earlier effective dates are not freestanding and can be 
adjudicated.  

The veteran continues to assert that he is entitled to an 
effective date prior to June 12, 2001 for the grant of 
service connection for bilateral hearing loss and tinnitus.  
See e.g., December 2003 VA Form 21-4138.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened 
after final disallowance will be on the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400, 3.400(b)(2) (2007).  

While the veteran has argued that tinnitus was shown in his 
records dated from 1970 to 1972, and that Board acknowledges 
that he did complain of tinnitus on VA examinations in 1971 
and 1972, the critical point is whether such examination 
reports fall within the requirements of 38 C.F.R. § 3.157(b), 
which provide that "[o]nce a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen."  The 
veteran's claim for compensation had not yet been allowed, so 
any such examination reports could not constitute an informal 
claim under that clause.  See Crawford v. Brown, 5 Vet. App. 
33 35-36 (1993); see also Servello, 3 Vet. App. at 199 (38 
C.F.R. § 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted); Lalonde v. West, 12 
Vet. App. 377, 382 (1999) (because the appellant had not been 
granted service connection for his anxiety disorder, the mere 
receipt of medical records cannot be construed as an informal 
claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has 
not been a prior allowance or disallowance of a claim for 
service connection for the claimed condition, and any 
examination reports could not be accepted as an informal 
claim).

As discussed more fully above, the October 1971 rating 
decision that originally denied entitlement to service 
connection for bilateral hearing loss became a final 
decision, as there is no evidence that the veteran filed a 
NOD within the allotted time frame.  In addition, the veteran 
did not file a claim to reopen the previously denied claim 
for service connection for bilateral hearing loss, or an 
original claim for entitlement to service connection for 
tinnitus, prior to June 12, 2001.  The Board acknowledges the 
veteran's contention that he has suffered from these 
conditions since his discharge from service.  Based on the 
evidence of record and the regulatory provisions governing 
the effective date of awards based on original and reopened 
claims, however, the Board finds that an effective date prior 
to June 12, 2001 for service-connected bilateral hearing loss 
and tinnitus is not warranted and the claims must be denied.  
See id.  


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the April 2002 rating decision that denied service 
connection for headaches and the July 2002 rating decision 
that granted service connection for bilateral hearing loss 
and tinnitus, the veteran was advised of the evidence needed 
to substantiate his claims for service connection, to include 
the need to submit new and material evidence to reopen the 
claim for bilateral hearing loss, and was also informed of 
his and VA's respective duties in obtaining evidence.  The 
veteran was also asked to send any additional information or 
evidence, which would include evidence in his possession that 
pertained to the claims.  See September 2001 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  See Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the effective date of a 
grant of service connection for bilateral hearing loss and 
tinnitus until after the July 2002 rating decision and the 
March 2004 rating decision that denied the claims for earlier 
effective dates.  Despite the inadequate notice provided to 
the veteran, the Board finds no prejudice in proceeding with 
the issuance of a final decision, and further finds that any 
error in not providing a single notice covering all content 
requirements was, at most, harmless.  See 38 C.F.R. § 20.1102 
(2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was subsequently provided with content-complying 
notice concerning the effective date issue and given adequate 
opportunity to provide evidence and argument.  See May 2006 
letter.  The Board also finds no prejudice to the veteran by 
VA's failure to provide notice as to the appropriate 
disability rating or effective date of any grant of service 
connection since his claim for service connection for 
headaches is being denied.  See Dingess, 19 Vet. App. at 484 
(2006).

Additionally, the purpose of § 5103(a) notice has been met 
when a claim for service connection is granted and an initial 
disability rating and effective date are assigned, because 
the claim has been substantiated.  As the veteran's claims 
for service connection for hearing loss and tinnitus were 
more than substantiated, the purpose of 38 U.S.C.A. § 5103(a) 
notice had been served.  See Dingess v. Nicholson, 19 
Vet.App. 473 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims folder 
and he was afforded appropriate VA examinations in connection 
with the claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  
A medical opinion is not required as to the claim for service 
connection for headaches because, as discussed above, the 
veteran's statement about an in-service head injury and 
continuity of symptomatology are not found to be credible.  
See 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a headache disorder is denied.  

An effective date prior to June 12, 2001 for the award of 
service connection for bilateral hearing loss is denied.  

An effective date prior to June 12, 2001 for the award of 
service connection for tinnitus is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The Court of Appeals for Veterans Claims has held that when 
an appellant files a timely NOD and there is no issuance of a 
statement of the case (SOC), the Board should remand, rather 
than refer, the issue to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  In an April 
2002 rating decision, the RO denied service connection for a 
perforated right ear drum, continued the noncompensable 
evaluation assigned for service-connected otitis media, and 
denied the claim for entitlement to VA compensation under 38 
U.S.C.A. § 1151 for right ear injury and head pain.  As noted 
above, the veteran filed a timely NOD that was subsequently 
withdrawn; his December 2002 and January 2003 statements, 
however, constitute valid NODs to the April 2002 rating 
decision.  In addition, the veteran filed a timely NOD to a 
July 2002 rating decision that granted service connection for 
bilateral hearing loss and tinnitus and assigned initial 
ratings of 20 and 10 percent, respectively, and a timely NOD 
to a February 2003 rating decision that continued the ratings 
assigned for these service-connected disabilities as well as 
the veteran's service-connected otitis media.  See VA Form 
21-4138 received July 2003.  The record before the Board, 
however, does not show that the RO has issued a SOC 
concerning these issues.

Accordingly, the case is REMANDED for the following action:

Issue a SOC concerning the veteran's 
disagreement with the denial of 
entitlement to service connection for a 
perforated right ear drum; entitlement to 
VA compensation under 38 U.S.C.A. § 1151 
for right ear injury and head pain; and 
entitlement to increased ratings for 
service-connected bilateral hearing loss, 
tinnitus, and otitis media, issued in 
rating decisions dated April 2002, July 
2002 and February 2003.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
these issues.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


